DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020, 10/7/2020, and 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3-4 and 16-18 are objected to because of the following informalities:  Claim 3-4 and 16-18 recite the limitation "the corrosion checking element" in Line 2/3.  There is insufficient antecedent basis for this limitation in the claim as Claim 16 depends upon that of Claim 2 and ultimately that of Claim 1, neither of which refer to “a corrosion checking element”.  However, Claim 2 does refer to “a corrosion controlling element” and based on the applicant’s specification, for the sake of examination, the claim limitation will be read as “a corrosion checking element” opposed to “a corrosion controlling element”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "partly" in claims 3, 15, and 19 is a relative term which renders the claim indefinite.  The term "partly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 3 discloses wherein the corrosion checking element is embodied at least partly as an ACM (Atmospheric Corrosion Monitor) sensor, and this is considered indefinite because the corrosion checking element is embodied as an ACM or it is not.
Claim 15 discloses wherein the electrical insulator is arranged at least partly in an interior of the corrosion element, and this is considered indefinite because the insulator or a portion of the insulator is arranged in the interior or it is not.
Claim 19 discloses wherein at least the corrosion monitoring unit is operable at least partly in a pulsed manner, and this is considered indefinite because the corrosion monitoring unit either operates based on a pulsing technique or it does not. 
Claim 22 recites the limitation "the further corrosion indicator" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-13, 16-17, 21-23, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0247815 A1), in view of Utz et al. (US 8,678,709 B2), herein referred to as Utz.
Regarding Claim 1, Chen discloses a monitoring device [see figure 1], comprising at least one corrosion monitoring unit [item 10, figure 1-2] configured for monitoring at least one corrosion indicator [item 12 - resistor, figure 2] (para. 0031 – “the degree of corrosion is reflected by a systematic change of the capacitance and resistance readings from the sensor”).  
Chen fails to disclose in particular a wire netting monitoring device, for a wire netting, in particular for a protective net for stabilizing, catching and/or intercepting and/or retaining heavy loads, having at least two inter-engaging net elements, at least one net element of which is produced from at least one single wire, a wire bundle, a wire strand, a wire rope and/or some other longitudinal element having at least one wire that is in particular produced from a high-tensile steel.
However, Utz does disclose in particular a wire netting [item 1, figure 1/4], in particular a protective net for stabilizing, catching and/or intercepting and/or retaining heavy loads, having at least two inter-engaging net elements, at least one net element of which is produced from at least one single wire, a wire bundle, a wire strand, a wire rope and/or some other longitudinal element having at least one wire that is in particular produced from a high-tensile steel (col. 3, lines 16-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the monitoring device as taught by Chen to be used for monitoring a wire netting, in particular a protective net for stabilizing, catching and/or intercepting and/or retaining heavy loads, having at least two inter-engaging net elements, at least one net element of which is produced from at least one single wire, a wire bundle, a wire strand, a wire rope and/or some other longitudinal element having at least one wire that is in 
Regarding Claim 2, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit [item 10, figure 1 – Chen] comprises at least one corrosion controlling element [item 14, figure 2 - Chen] configured for supplying at least partial information for a determination of the corrosion indicator [item 12, figure 2 - Chen] (para. 0031 – “the degree of corrosion is reflected by a systematic change of the capacitance and resistance readings from the sensor” - Chen).
Regarding Claim 3, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the monitoring device as claimed in claim 2, wherein the corrosion checking element [item 12 - resistor, figure 1 – Chen] (the corrosion checking element is being considered equivalent to the corrosion indicator by the examiner) is embodied at least partly as an ACM (Atmospheric Corrosion Monitor) sensor (para. 0031 – the sensor is configured to sense corrosion based on the environment of thee structure to be monitored and therefore is being considered as an ACM sensor – Chen).  
Regarding Claim 5, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit [item 10, figure 1] comprises at least one data transfer module [item 14, figure 1-2 – Chen] (para. 0028).  
Regarding Claim 6, Chen in view of Utz discloses the monitoring device as claimed in claim 5, wherein the corrosion monitoring unit [item 10, figure 1 – Chen] comprises at least one data logger module [item 22, figure 1 – Chen] configured for recording at least one output of the data transfer module [item 14, figure 1 – Chen] (para. 0028 – Chen).  
Regarding Claim 7, Chen in view of Utz discloses the monitoring device as claimed in claim 5, wherein the corrosion monitoring unit [item 10, figure 1] comprises at least one communication module (not shown) configured at least for communicating data output by the data transfer module [item 14, figure 1-2 – Chen] to an external receiver (not shown) (para. 0026 – Chen).  
Regarding Claim 9, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit [item 10, figure 1 – Chen] comprises at least one electrical sensor unit [see figure 2 – Chen] configured for monitoring the at least one corrosion indicator [item 12, figure 2 – Chen].  
Regarding Claim 10, Chen in view of Utz discloses the monitoring device as claimed in claim 9, wherein the electrical sensor unit (see figure 2) comprises at least one zero-resistance ammeter (para. 0037 – Chen).  
Regarding Claim 11, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion indicator comprises at least an electrical conductivity of a corrosion element, at least an electrical resistance (para. 0032 – Chen) of a corrosion element (“corrosion resistant conductor
Regarding Claim 12, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion indicator comprises at least an electrical conductivity of a coating of a corrosion element, at least an electrical resistance of a coating (para. 0032 – Chen) of a corrosion element (“corrosion resistant conductor” – para. 0031 – Chen) and/or at least a current flow between at least a coating of at least one corrosion element and at least one further electrode.  
Regarding Claim 13, Chen in view of Utz discloses the monitoring device at least as claimed in claim 12, wherein a coating (para. 0032 – Chen) of a corrosion element (“corrosion resistant conductor” – para. 0031 – Chen) is embodied at least substantially identically to an anticorrosion protective coating (para. 0032 – Chen) of at least one wire of a wire netting [item 1, figure 1/4 – Utz] to be monitored.  
Regarding Claim 16, Chen in view of Utz discloses the monitoring device at least as claimed in claim 2, wherein the corrosion checking element in an initial state has an outer cross section which is at least substantially identical to an outer cross section of a wire of a wire netting [item 1, figure 1 – Utz] to be monitored in a delivery state of the wire netting [item 1, figure 1 – Utz].
This is considered an obvious limitation for ensuring the wire netting of the protective net for stabilizing, catching and/or intercepting and/or retaining heavy loads, is safe for use, by making the cross sections identical, should there be a change in the cross section width of a wire of the wire netting it would be a direct indication of a potential hazard associated with that portion of the wire netting.
Regarding Claim 17, Chen in view of Utz discloses the monitoring device at least as claimed in claim 2, wherein the corrosion monitoring unit [item 10, figure 1] comprises at least one further corrosion checking element [item 12 – capacitor, figure 2 – Chen].  
Regarding Claim 21, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit [item 10, figure 1 - Chen] is configured for monitoring at least one further corrosion indicator different than the corrosion indicator [item 12 - capacitor, figure 2 - Chen] (para. 0031 – “the degree of corrosion is reflected by a systematic change of the capacitance and resistance readings from the sensor”).
Regarding Claim 22, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit [item 10, figure 1] comprises at least one further electrical sensor unit configured for monitoring the further corrosion indicator [item 12 – capacitor, figure 2 – Chen], in particular by a detection method different than a detection method of the electrical sensor unit (para. 0031 – “the degree of corrosion is reflected by a systematic change of the capacitance and resistance readings from the sensor” therefore a resistance measurement is considered a different detection method than a capacitance measurement).
Regarding Claim 23, Chen in view of Utz discloses the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit [item 10, figure 1] comprises at least environment sensor unit configured for monitoring at least one ambient [see Table 1 – Chen] and/or weather parameter.  
Regarding Claim 25, Chen in view of Utz disclose a monitoring system having a plurality of monitoring devices (see Claim 17 of Chen) as claimed in claim 1 (see claim 1 rejection above). 
Regarding Claim 26, Chen in view of Utz discloses the monitoring system as claimed in claim 25, wherein the monitoring devices are networked (see Claim 14 of Chen).  
Regarding Claim 27, Chen in view of Utz discloses a system for monitoring corrosion of a wire netting, having at least one monitoring device as claimed in claim 1 and having at least one wire netting (see claim 1 rejection above).
Regarding Claim 28, Chen in view of Utz discloses the system as claimed in claim 27, wherein the wire netting [item 1, figure 1/4 – Utz] comprises at least one indicator element  (para. 0031 – “the degree of corrosion is reflected by a systematic change of the capacitance and resistance readings from the sensor”) [item 12 – resistor/capacitor, figure 2 – Chen] which at least partly forms a corrosion element [item 12 – resistor/capacitor, figure 2 – Chen] that is to be monitored directly.  
Regarding Claim 29, hen in view of Utz discloses the system as claimed in claim 28, wherein the indicator element is embodied as a net element braided in the wire netting.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to embed the indicator elements of a corrosion element embedded within the wire netting for the advantageous purpose of monitoring the wire netting while in use.
Regarding Claim 30, Chen in view of Utz disclose a method for monitoring corrosion of a wire netting, in particular of a protective net for stabilizing, catching and/or intercepting and/or retaining heavy loads, in particular by means of a monitoring device as claimed in claim 1 (see claim 1), having at least two inter-engaging net elements, at least one net element of which is produced from at least one single wire, a wire bundle, a wire strand, a wire rope and/or some other longitudinal element having at least one wire, which is in particular produced from a high-the degree of corrosion is reflected by a systematic change of the capacitance and resistance readings from the sensor”) is monitored.  
Regarding Claim 31, Chen in view of Utz disclose the method as claimed in claim 30, wherein at least an intensity of corrosion is determined by means of a current value of a current flow [via capacitance measurement – figure 2] (para. 0031 – “the degree of corrosion is reflected by a systematic change of the capacitance and resistance readings from the sensor”).
Regarding Claim 32, Chen in view of Utz disclose the method at least as claimed in claim 30, wherein at least a progress of corrosion is determined by means of a change in an electrical resistance [via resistor – item 12, figure 2 – Chen] and/or a change in an electrical conductivity.  
Regarding Claim 33, Chen in view of Utz disclose the method as claimed in claim 30, wherein an automatic notification is triggered in the event of a threshold value of the corrosion indicator being exceeded, undershot and/or reached (abstract – first sentence – Chen).
Allowable Subject Matter
Claims 4, 8, 14-15, 18, 20, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, failed to disclose the monitoring device as claimed in claim 2, wherein the corrosion checking 
The references cited in view of Chen would not provide an obvious motivation for the corrosion checking elements to be embodied as a stick indicator.
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, failed to disclose the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit comprises at least one correction module configured at least for identifying and/or correcting systematic errors potentially occurring during monitoring of the corrosion.  
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, failed to disclose the monitoring device as claimed in claim 1, comprising at least one electrical insulator, in particular at least for an at least partial spatial delimitation of a current flow through at least one corrosion element.  
Claim 15 depends upon that of Claim 14 and requires all of the limitations of Claim 14, therefore Claim 15 is too objected as being dependent upon a rejected base claim.
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, failed to disclose the monitoring device as claimed in claim 17, wherein the at least one further corrosion checking element has a spatial orientation which is significantly different than a spatial orientation of the corrosion checking element.  
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, failed to disclose the monitoring device as claimed in claim 1, further comprising at least one photovoltaic unit.  
Regarding Claim 24, the references cited on PTO-892 form, alone or in combination form, failed to disclose the monitoring device as claimed in claim 1, wherein the corrosion monitoring unit comprises at least one impact sensor unit configured for sensing impacts of dynamic impact bodies into a wire netting to be monitored (highlighted for emphasis).
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 19, the references cited on PTO-892 form, alone or in combination form, failed to disclose the monitoring device as claimed in claim 1, wherein at least the corrosion monitoring unit is operable at least partly in a pulsed manner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems and methods of sensing/detecting/monitoring corrosion/degradation of a wired mesh material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858